 UNCLE CHARLIE'S SAUSAGE CO.Uncle Charlie's Sausage Company of Illinois, Inc.and Teamsters, Automotive, Petroleum andAllied Trades, Local Union No. 50, affiliatedwith International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica. Case 14-CA-15531April 15, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANUpon a charge filed on November 24, 1981, byTeamsters, Automotive, Petroleum and AlliedTrades, Local Union No. 50, affiliated with Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, hereincalled the Union, and duly served on Uncle Char-lie's Sausage Company of Illinois, Inc., hereincalled Respondent, the General Counsel of the Na-tional Labor Relations Board, by the Regional Di-rector for Region 14, issued a complaint on De-cember 9, 1981, against Respondent, alleging thatRespondent had engaged in and was engaging inunfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and (1) and Section2(6) and (7) of the National Labor Relations Act,as amended. Copies of the charge and the com-plaint and notice of hearing before an administra-tive law judge were duly served on the parties tothis proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on September22, 1981, following a Board election in Case 14-RC-9453, the Union was duly certified as the ex-clusive collective-bargaining representative of Re-spondent's employees in the unit found appropri-ate;1and that, commencing on or about the firstweek in November 1981, the exact date being un-known and on or about November 16, 1981, and atall times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining repre-sentative, although the Union has requested and isrequesting it to do so. On December 17, 1981, Re-spondent filed its answer to the complaint admit-ting in part, and denying in part, the allegations inthe complaint. On January 15, 1982, Respondentfiled an amended answer to the complaint.'Official notice is taken of the record in the representation proceeding,Case 14-RC-9453, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeL7V Electromysrem Inc, 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4thCir. 1968); Golden Age Beverage Ca, 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Intertype Ca v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended.261 NLRB No. 24On January 15, 1982, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on January 21,1982, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed a response to the Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer and amended answer to the com-plaint, Respondent admits its refusal to bargainwith the Union but denies that such conduct violat-ed Section 8(a)(5) of the Act. In its memorandumin opposition to the counsel for the General Coun-sel's Motion for Summary Judgment, Respondentessentially attacks the validity of the Union's certi-fication by alleging that because of certain proce-dural irregularities in the underlying representationcase Respondent was denied due process. Specifi-cally, Respondent contends that the Regional Di-rector abused his discretion by denying Respond-ent's motion for continuance on grounds that (1)the Regional Director erroneously found that thePetitioner's motion to amend its petition during thehearing was not a radical change from the originalpetition; (2) the Regional Director's refusal to ruleon Respondent's appeal of the Hearing Officer's re-fusal to grant a continuance until the close of thehearing prevented full litigation of the issues; (3)frequent consultations by the Hearing Officer withher superiors regarding Respondent's motions re-sulted in prejudice to Respondent inasmuch asthese persons were unable to hear all the evidencepresented; and (4) the Hearing Officer failed tostate a basis for her rulings on motions in additionto holding certain portions of the hearing off therecord. The General Counsel argues that since Re-spondent admits the material allegations of thecomplaint, it is merely attempting to relitigateissues that were or could have been disposed of inthe underlying representation case. We agree withthe General Counsel.Our review of the record, including the recordin the underlying representation proceeding, Case14-RC-9453, reveals that the Regional Director forRegion 14 issued a Decision and Direction of Elec-tion on July 23, 1981, in which he found appropri-ate a unit of all production and maintenance em-169 DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees employed by the Employer at its 1040 Air-port Road, Mt. Vernon, Illinois, facility, excludingroutemen and route salesmen, office clerical andprofessional employees, guards and supervisors asdefined by the Act. In so doing, the Regional Di-rector denied Respondent's motion for permissionto appeal the Hearing Officer's ruling (I) grantingthe Petitioner's oral motion to amend its petitionand (2) denying the Employer's motion for a con-tinuance, on grounds that the unit sought in theamended petition was not such a radical change asto cause prejudice to the Employer's presentationof evidence at the hearing regarding any newissues raised therein. The Regional Director furtherdenied Respondent's motion for rehearing ongrounds that the Hearing Officer's rulings werefree from prejudicial error. Thereafter, Respondenttimely filed a request for review of the RegionalDirector's decision contending inter alia that con-trary to the Regional Director the Employer wasspecifically denied procedural due process when itsmotions for continuance and rehearing were deniedand that the Hearing Officer prejudiced the Em-ployer by consulting with supervisors on her rul-ings, failing to state the reasons for certain rulings,and by holding certain portions of the hearing offthe record. On August 20, 1981, by telegram, theBoard denied Respondent's request for review.Pursuant to the Regional Director's direction, anelection was conducted on August 21, 1981, in theunit found appropriate. The tally of ballots indicat-ed 14 votes cast for the Union, and 11 against.There were two challenged ballots, a number insuf-ficient to affect the results of the election. Thereaf-ter Respondent filed objections to conduct affect-ing the results of the election alleging that the Peti-tioner engaged in a campaign of intimidation,threats, and coercion, and that the Regional Direc-tor improperly refused to allow certain employeesto cast ballots in the election. On September 22,1981, the Regional Director for Region 14 issued aSupplemental Decision and Certification of Repre-sentative. On October 29, 1981, the Board deniedRespondent's request for review of the RegionalDirector's Supplemental Decision and Certificationof Representative.On or about October 21, 1981, and on November10, 1981, the Union, by letter, requested Respond-ent to recognize and to bargain collectively as theexclusive representative of its employees in the ap-propriate unit. On or about the first week in No-vember 1981, the exact date being unknown, Re-spondent orally refused the Union's request. On orabout November 16, 1981, Respondent, by letter,refused the Union's request. In its answer andamended answer to the complaint, Respondentadmits that it has failed and refused, upon request,to bargain with the Union.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is an Illinois corporation with itsprincipal office located at 1040 Airport Road, Mt.Vernon, Illinois, where it is engaged in the nonre-tail packing and sale of meat and related products.During the year ending November 30, 1981, a rep-resentative period, Respondent sold and shipped, orcaused to be shipped, goods valued in excess of$50,000, from its Mt. Vernon, Illinois, facility di-rectly to points located outside the State of Illinois.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.11. THE LABOR ORGANIZATION INVOLVEDTeamsters, Automotive, Petroleum and AlliedTrades, Local Union No. 50, affiliated with Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, is a labororganization within the meaning of Section 2(5) ofthe Act.' See Pittsburgh Plate Glass Ca v. N.LR.B, 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).170 UNCLE CHARLIE'S SAUSAGE CO.111. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All production and maintenance employeesemployed by the Employer at its 1040 AirportRoad, Mt. Vernon, Illinois, facility, excludingroutemen, and route salesmen, office clericaland professional employees, guards, and super-visors as defined in the Act.2. The certificationOn August 21, 1981, a majority of the employeesof Respondent in said unit, in a secret-ballot elec-tion conducted under the supervision of the Re-gional Director for Region 14, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton September 22, 1981, and the Union continues tobe such exclusive representative within the mean-ing of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about October 21, 1981, andon November 10, 1981, and at all times thereafter,the Union has requested Respondent to bargaincollectively with it as the exclusive collective-bar-gaining representative of all the employees in theabove-described unit. Commencing on or about thefirst week in November 1981, the exact date beingunknown, and November 16, 1981, and continuingat all times thereafter to date, Respondent has re-fused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees insaid unit.Accordingly, we find that Respondent has, sincethe first week in November 1981, the exact datebeing unknown, and November 16, 1981, and at alltimes thereafter, refused to bargain collectivelywith the Union as the exclusive representative ofthe employees in the appropriate unit, and that, bysuch refusal, Respondent has engaged in and is en-gaging in unfair labor practices within the meaningof Section 8(aX5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Uncle Charlie's Sausage Company of Illinois,Inc., is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. Teamsters, Automotive, Petroleum and AlliedTrades, Local Union No. 50, affiliated with Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, is a labororganization within the meaning of Section 2(5) ofthe Act.3. All production and maintenance employeesemployed by the Employer at its 1040 AirportRoad, Mt. Vernon, Illinois, facility, excluding rou-temen, and route salesmen, office clerical and pro-fessional employees, guards, and supervisors as de-fined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.171 DECISIONS OF NATIONAL LABOR RELATIONS BOARD4. Since September 22, 1981, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about the first week in No-vember 1981, the exact date being unknown, andNovember 16, 1981, and at all times thereafter, tobargain collectively with the above-named labororganization as the exclusive bargaining representa-tive of all the employees of Respondent in the ap-propriate unit, Respondent has engaged in and isengaging in unfair labor practices within the mean-ing of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Uncle Charlie's Sausage Company of Illinois, Inc.,Mt. Vernon, Illinois, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Teamsters, Auto-motive, Petroleum and Allied Trades, Local UnionNo. 50, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, as the exclusive bargaining representa-tive of its employees in the following appropriateunit:All production and maintenance employeesemployed by the Employer at its 1040 AirportRoad, Mt. Vernon, Illinois, facility, excludingroutemen, and route salesmen, office clericaland professional employees, guards, and super-visors as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at Respondent's facility located at 1040Airport Road, Mt. Vernon, Illinois, copies of theattached notice marked "Appendix."sCopies ofsaid notice, on forms provided by the Regional Di-rector for Region 14, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(c) Notify the Regional Director for Region 14,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Teamsters, Automotive, Petroleum andAllied Trades, Local Union No. 50, affiliatedwith International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica, as the exclusive representative of theemployees in the bargaining unit describedbelow.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-172 UNCLE CHARLIE'S SAUSAGE CO.tions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All production and maintenance employeesemployed by the Employer at its 1040 Air-port Road, Mt. Vernon, Illinois, facility, ex-cluding routemen, and route salesmen, officeclerical and professional employees, guards,and supervisors as defined in the Act.UNCLE CHARLIE'S SAUSAGE COMPA-NY OF ILLINOIS, INC.173